267 F.Supp.2d 645 (2003)
Victor Hugo SALDAÑO, Petitioner,
v.
Janie COCKRELL, Director, Texas Department of Criminal Justice, Institutional Division, Respondent.
Civil Action No. I:02cv217.
United States District Court, E.D. Texas, Beaumont Division.
June 13, 2003.
*646 John Anthony Stride, McKinney, TX, for intervenor-plaintiff.
Julie Caruthers Parsley, Austin, TX, for respondent.
John Anthony Stride, McKinney, TX, Scott J. Atlas, Sarah Beth Landau, Vinson & Elkins, Houston, TX, for movant.

ORDER DENYING MOTION TO INTERVENE AND JUDGMENT GRANTING PETITION FOR WRIT OF HABEAS CORPUS
SCHELL, District Judge.
This matter came before the court on the Collin County Criminal District Attorney's motion to intervene pursuant to Federal Rule of Civil Procedure 24(a)(2), (docket entry # 6), filed on June 6, 2002, and applicant Victor Hugo Saldano's ("Saldano") amended petition for writ of habeas corpus (docket entry # 14), filed on August 5, 2002. For the reasons stated in the memorandum opinion signed on this same date, IT IS ORDERED that the Collin County District Attorney's motion to intervene is DENIED; and,
JUDGMENT is hereby entered for Saldaño on the single claim in his amended petition. A writ of habeas corpus is issued to Janie Cockrell, the Director of the Texas Department of Criminal Justice, Institutional Division, ordering her to release Saldano from custody unless the State of Texas, within 180 days from the date of entry of this order and judgment, either commences a new punishment hearing or reforms his sentence to life imprisonment.